Citation Nr: 0301192	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  99-15 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1984 to May 
1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 1999 by the 
Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO).  In the decision, the RO confirmed a 
previously assigned noncompensable rating for the 
veteran's service-connected bilateral hearing loss.  The 
veteran testified at a hearing held at the RO before the 
undersigned Member of the Board in July 2001.  The Board 
remanded the case for additional development in October 
2001.  The requested development has since been completed, 
and the case is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on 
appeal has been obtained, and the VA has satisfied the 
duty to notify the veteran of the law and regulations 
applicable to the claim, the evidence necessary to 
substantiate the claim, and what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on her behalf.

2.  The average pure tone hearing loss on authorized 
audiological evaluation in February 1999 was 46 decibels 
in the right ear and 39 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 
94 percent in the right ear and 94 percent in the left 
ear.

3.  The average pure tone hearing loss on authorized 
audiological evaluation in June 2002 was 49 decibels in 
the right ear and 44 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 
94 percent in the right ear and 94 percent in the left 
ear.

4.  The record does not reflect a disability picture that 
is so exceptional or unusual, due to frequent 
hospitalizations or marked interference with employment, 
that the normal provisions of the rating schedule would 
not adequately compensate the veteran for her service-
connected disability.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 4.85 Diagnostic Code 6100 
(1998 & 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, 
the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the 
VA with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, 
the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.

The VA has promulgated revised regulations to implement 
these changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the 
timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application 
for VA benefits, or who attempts to reopen a previously 
denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate her claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC) and letters sent to the veteran informed 
her of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The communications, such as a letter dated 
in November 2001, provided the veteran with a specific 
explanation of the type of evidence necessary to 
substantiate the claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the 
VA would attempt to obtain on her behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO 
also supplied the veteran with the applicable regulations 
in the SOC and SSOC.  The basic elements for establishing 
entitlement to a higher rating have remained unchanged 
despite the change in the law with respect to duty to 
assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran was afforded VA examinations.  The 
RO obtained all relevant evidence identified by the 
veteran.  The veteran has been afforded a hearing at the 
RO before the undersigned Member of the Board.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary 
to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, another remand to have 
the RO take additional action under the new Act and 
implementing regulations would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist 
the veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

During the hearing held in July 2001, the veteran 
testified that she believed that the VA examination in 
February 1999 may not have been accurate because it 
reflected that her hearing was better than it had been 
than on a previous examination.  She said that the VA had 
supplied her with hearing aids, but they sometimes popped 
out.  She said that as a result she could not wear them 
most of the time.  She stated that she worked as an 
instrument technician at a lab.  She said that she never 
wore her hearing aids at work.  She reported that when she 
calibrated and repaired equipment a lot of times she could 
not hear certain sounds that helped identify whether the 
equipment was working normally.  She also stated that she 
found it very difficult to use a walkie-talkie on her job.  

A written statement dated in September 1998 from a VA 
audiologist shows that the veteran was fitted with 
bilateral hearing aids, and reported appropriate benefits 
after placement.  The audiologist noted, however, that 
even with the hearing aids she would probably still 
continue to experience difficulty communicating in many 
situations.  A letter dated in February 2000 from the same 
audiologist indicates that the veteran still experiences 
difficulty communicating in situations such as the 
presence of background noise.  The audiologist admitted a 
lack of knowledge regarding the veteran's employment, but 
noted that:

Using the Mueller and Killion method for 
calculating an articulation index to determine 
unaided speech audibility, she scored 48% in the 
right ear and 55% in the left ear.  These 
percentages quantify the speech sounds that are 
being missed by [the veteran].  These results 
indicate that [the veteran] will experience 
communicative deficits on the job and in her 
everyday life.  At the same time, these results 
do not in any way indicate that [the veteran] is 
unemployable.  Aided results were not available.

Disability evaluations are determined by the application 
of a schedule of ratings which is based on the average 
impairment of earning capacity in civil occupations.  See 
38 U.S.C.A. § 1155.  Separate diagnostic codes identify 
the various disabilities.

During the pendency of this appeal, the regulations 
pertaining to rating diseases of the ear and other sense 
organs were revised, effective June 10, 1999.  The 
intended effect of the revisions is to update the rating 
schedule to ensure that it uses current medical 
terminology and unambiguous criteria, and that it reflects 
medical advances that have occurred since the last review.  
See 64 Fed. Reg. 25202-25210 (1999).  The RO has 
considered the veteran's claim under the revised 
regulations.  The Board notes that the criteria for rating 
hearing loss remain essentially the same other than 
specific criteria which are applicable only to exceptional 
patterns of hearing loss which are not present in this 
case. 

Disability evaluations for hearing impairment are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  Examinations are conducted 
using the controlled speech discrimination tests together 
with the results of the puretone audiometry test.  See 
38 C.F.R. § 4.85.  The results are then analyzed using 
tables contained in 38 C.F.R. § 4.85, Diagnostic Code 
6100.  ``Puretone threshold average,'' as used in Tables 
VI and VIa, is the sum of the puretone thresholds at 1000, 
2000, 3000 and 4000 Hertz, divided by four.  This average 
is used in all cases to determine the Roman numeral 
designation for hearing impairment from Table VI or VIa.

On the authorized audiological evaluation in February 
1999, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
10
45
65
65
LEFT
X
10
20
60
65

The average pure tone hearing loss was 46 decibels in the 
right ear and 39 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 
94 percent in the right ear and 94 percent in the left 
ear.

On the authorized audiological evaluation in June 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
20
50
60
65
LEFT
X
15
35
65
60

The average pure tone hearing loss was 49 decibels in the 
right ear and 44 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 
94 percent in the right ear and 94 percent in the left 
ear.

The Board has noted that these scores represent an 
improved level of hearing ability as compared to some 
tests performed many years ago, such as a test performed 
in December 1987 at the University of Illinois Hospital.  
However, the current rating must be based on the most 
recent medical evidence.  The veteran's entire history is 
reviewed when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589 (1995).  However, the current level of disability 
is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Under Table VI contained in Diagnostic Code 6100, the 
average pure tone thresholds and speech recognition scores 
for the right ear demonstrated during the VA examinations 
correspond to category I, and the scores for the left ear 
also  correspond to category I.  The intersection point 
for these categories under Table VII shows that the 
hearing loss does not exceed the levels contemplated for 
the currently assigned noncompensable rating.  
Accordingly, the Board concludes that the schedular 
criteria for a compensable disability rating for bilateral 
hearing loss are not met.

The Board also notes that the veteran has presented 
audiology test results from a test conducted at the Cook 
County Hospital.  The veteran indicates that this test 
reflects a more severe level of hearing loss than the 
level on the VA examinations.  In particular, it indicates 
that she had speech discrimination of 76 percent in the 
right ear and 88 percent in the left ear.  However, under 
the applicable law and regulations, the rating for her 
service-connected hearing loss must be conducted by a 
state licensed audiologist and must include a controlled 
speech discrimination test using the Maryland CNC method.  
The report from the Cook County Hospital does not indicate 
that these requirements were met.  In addition, the 
results are contradicted by two VA examinations.  

Moreover, even if the scores on the Cook County test are 
used to determine the severity of her service-connected 
hearing loss, the rating would remain noncompensable.  The 
average hearing loss for the right ear is 51.25 with a 
speech discrimination score of 88 percent.  The average 
loss for the left ear is 56.25 with a speech 
discrimination score of 76 percent.  The average pure tone 
thresholds and speech recognition scores for the right ear 
demonstrated during the VA examinations correspond to 
category II, and the scores for the left ear correspond to 
category IV.  The intersection point for these categories 
under Table VII shows that the hearing loss does not 
exceed the levels contemplated for the currently assigned 
noncompensable rating.

The rating schedule is primarily a guide in the evaluation 
of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to 
military service.  The percentage ratings represent as far 
as can practicably be determined the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate 
to the severity of the disability.  38 C.F.R. § 4.1.  The 
Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disorder.  
38 C.F.R. § 3.321(b).  However, the Board believes that 
the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not 
reflect a disability picture that is so exceptional or 
unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for her 
service-connected disability.  

The Board notes that the disability has not required 
frequent hospitalizations.  With respect to whether there 
is evidence of marked interference with employment, the 
Board notes that the veteran has indicated that her 
service-connected hearing loss interferes with her ability 
to do her job.  Also, the Board has considered statements 
from the veteran's treating VA audiologist which indicate 
that the veteran experiences communicative deficits.  
However, she has not presented any objective evidence to 
show that the impairment has ever prevented her from 
completing her job tasks, nor has she presented any 
evidence that she has lost time from work.  In light of 
this, the Board concludes that any interference with 
employment does not rise to the degree that it would be 
considered "marked".  In summary, the Board does not find 
that the veteran's case is outside the norm so as to 
warrant consideration of the assignment of an 
extraschedular rating.  Therefore, referral of this matter 
for consideration under the provisions of 38 C.F.R. 
§ 3.321 is not warranted.  See Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 94-
96 (1996).



ORDER

A compensable rating for bilateral hearing loss is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

